Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to Applicant’s communication filed on 09/21/2022.
Claims 1-2, 4-9, 11-17 and 19-21 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 11-17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims discloses the newly amended limitation “Internet server”. Although the originally filled specification discloses a server, the originally filled specification does not disclose, specifically an Internet server as newly claimed. For this reason, the claims are rejected for containing new matter not disclosed in the originally filled specification. 

Claim Rejections - 35 USC § 112 second paragraph
Claims 1-2, 4-9, 11-17 and 19-21 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claims generically discloses a server performing functions, however the structural elements of the server ambiguous to whether it conveys structure or not. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101  
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 4-9, 11-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-2, 4-9, 11-17 and 19-21, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, the claims are directed towards a server. Thus, each of the claims falls within one of the four statutory categories (For 35 USC 101 analysis purposes, the server is interpreted as having structural elements). However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.	
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 5, and 14 are substantially similar and recite a judicial exception illustrated by:
	receiving for each of a plurality of transactions:
		a transaction time stamp;
		an identifier for a merchant;
		a member account…
		an identifier for an offer; and
		indicia that a payment for the transaction was made in cash…;
	retrieving,…, using the identifier for the merchant and the member account for the member of the loyalty program, respective merchant and member geographic locations;
	for each said transaction:
		determining using the respective merchant and member geographic locations, whether the merchant and the member have a geographical location in common;
		determining whether the transaction is being conducted within a predetermined time period using:
			the transaction time stamp;
			and the offer identifier;
	determining a travel time,…, whether the merchant and the member have a geographical location in common such that the determined travel time there between does not exceed a predetermined time limit;
for each said transaction for which: 
the transaction is conducted within the predetermined time period; and 
the merchant and the member have a geographical location in common:
retrieving, using the merchant identifier, a merchant donation business rule for the merchant to make a donation to an affinity entity having:
a geographical location in common with that of the respective merchant and member geographic locations; and
an affinity entity identifier;
deriving a donation to be made by the merchant to the affinity entity for the predetermined time period using the merchant donation business rule;
transmitting a message,…, wherein the message contains information pertaining to the donation that is to be made by the merchant to the affinity entity for the predetermined time period, and wherein with the transmission of the message is addressed to a logical address selected from the group consisting of:
a logical address of the merchant;
a logical address of the member;
a logical address of the affinity entity; and
a combination thereof; and 
within a predetermined audit time period for the predetermined time period:
receiving a plurality of donation receipts each including:
the respective merchant and affinity entity identifiers; and 
a currency amount; and 
for each said identifier for the merchant, deriving the sum of the currency amounts of the donation receipts for each said affinity entity identifier.
 As such, the abstract idea illustrated comprises functions and limitations associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis.
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. Reconnectors, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the Examiner notes the abstract idea illustrated above comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The claim limitations recited above are similar to commercial or legal interactions in that they are directed to marketing or sales activities or behaviors or business relations in that they are directed to functions associated with transmitting/receiving and analyzing data associated with donations based on a purchase made by a customer. 
	Additionally, the abstract idea illustrated above is similar to managing personal behavior or relationships or interactions between people (in the context of social activities and following rules or instructions) in that they are directed to transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying/transmitting certain results of the collection and analysis.
	As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying/transmitting certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. Reconnectors, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a system-implemented method, a system in communication with a network comprising hardware executing software transmitting a message via telecommunications hardware with wireless network which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification describes the system as being comprised of generic components and computing devices (at least pages 6, 8).
This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to perform mental processes and manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	As such, the additional elements do not add anything significant to the abstract idea.
	Claims 2, 9, 16 merely further embellish the abstract idea as related to the determination of a difference between the amounts of donations. The claims do not add anything beyond the abstract idea.
	Claims 4, 9, 11, 17, and 19 merely further embellishes the abstract idea as related to the logical address of the message transmission. The claim does not add anything beyond the abstract idea.
	Claims 5, 6, 12, 13 and 20-21 merely further embellish the abstract idea as related to the donation data and messages. The claims do not add anything beyond the abstract idea.
		The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As noted above, the Applicant describes in the Specification that a generic computer system using any suitable components and operating system is capable of implementing the claimed abstract idea.  As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
Therefore, claims 1-2, 4-9, 11-17 and 19-21 are directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered.
Based on Applicant’s amendments filled on 9/14/2021 and with respect to the previously presented 35 112 1st paragraph for failing to comply with written description, the rejection is withdrawn.
With respect to the 101 rejection, Applicant argues: “ The present claims provide processing with an Internet server for data generated from the processing of transactions conducted by purchasers with merchants. Applicant asserts that this improves the capabilities associated with transaction processing by extending and enhancing existing transaction processing capabilities and is therefore not abstract in accordance with Enfish, Bascom (date filtering as a security mechanism), MCRO, and NVIDIA (data classification for cache). 
In addition, the present claims improve the technological processes by the recited Internet server for data generated from the processing of transactions conducted by purchasers with merchants.” Examiner respectfully disagrees. Applicant has failed to provide an articulated reasoning as to how the present claims provides improvements to the functioning of a computer or an improvement to any other technology of technical field. While the courts usually evaluate "improvements" as part of the "directed to" inquiry in part one of the Alice/Mayo test (equivalent to Step 2A), they have also performed this evaluation in part two of the Alice/Mayo test (equivalent to Step 2B). See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349-50, 119 USPQ2d 1236, 1241-42 (Fed. Cir. 2016). However, the improvement analysis at Step 2A Prong Two differs in some respects from the improvements analysis at Step 2B. Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. It should be noted that while this consideration is often referred to in an abbreviated manner as the "improvements consideration," the word "improvements" in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B. (MPEP 2106.04) In McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016) claims to automatic lip synchronization and facial expression animation were directed to an improvement in computer-related technology and not directed to an abstract idea, on the other hand Applicant is arguing improvements in transaction processing, which is not directed to an improvement in computer-related technology but rather to a business procedure where technology is claimed in a generic manner and just used to link the abstract process to a specific technology. Limitations that the courts have found to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)).
Furthermore, as indicated in MPEP 2106.05(a), if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/               Primary Examiner, Art Unit 3689